Citation Nr: 1624651	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable rating for plantar fasciitis, left foot.

2. Entitlement to a rating in excess of 10 percent for residuals of a left thumb injury with small hardware in place.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection for residuals of left thumb dislocation at noncompensably disabling and also granted service connection for mild bilateral pes planus at noncompensably disabling effective June 2, 2008.  The effective date is the date in which the Veteran separated from active duty service.

The Veteran's September 2009 notice of disagreement (NOD) indicated that he disagreed with the determinations.  In January 2010, the RO issued a Statement of the Case (SOC) and continued and confirmed the determinations and in March 2010, the Veteran submitted a VA Form 9 with these determinations.  

A subsequent August 2011 rating decision and supplemental SOC (SSOC) assigned an increased rating of 10 percent for residuals of left thumb dislocation from June 2, 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In December 2014, the Board remanded the case for additional development, to include scheduling VA examinations.  For the reasons indicated below, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Left foot plantar fasciitis results in pain on use and no more than moderate dysfunction.

2. Range of motion of the left thumb was normal and there was no ankylosis or gap of more than 2 inches between the thumb and fingers in opposition with normal grip strength bilaterally.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5279 (2015).

2. The criteria for an initial rating higher than 10 percent for residuals of a left thumb injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5204-5228 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in April 2008 and September 2009, which informed the Veteran of his and VA's respective responsibilities in obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file to include service treatment records and post-service VA treatment records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

Additionally, VA hand and finger examinations were performed in April 2008 and June 2015, and a VA foot examination was also performed in June 2015 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  


II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


Increased Rating Left Foot Plantar Fasciitis

There is no diagnostic code specifically applicable to plantar fasciitis, so this disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5279, applicable to metatarsalgia.  38 C.F.R. § 4.20. The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27.  Under Diagnostic Code 5279, metatarsalgia warrants a 10 percent rating if unilateral or bilateral.  If rated analogous to pes planus, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.

At the April 2008 VA foot examination report reflects the Veteran's reports of flare-ups in the morning and after prolonged ambulation to include intermittent pain, treated with motrin with some relief.  He also used assistive devices to include crutches, brace, cane, and inserts.  Abnormal finding on examination was tenderness to palpation at the left heel.  The Achilles tendons were midline bilaterally and there was also mild valgus bilaterally.  The weight bearing line did not fall over or medial to the great toe and there was no other lower extremity deformity.  Imaging studies were normal.

The Veteran was afforded a VA foot examination in June 2015 to determine the current severity of his left foot disability.  The June 2015 foot DBQ reflects a normal examination and also that the Veteran denied pain and current flare-ups.  He explained the frequency of flare-ups as occurring every few minutes on his feet, when walking for a few minutes, and every morning for 10 to 15 minutes.  He described pain in the left heel that lasts for 10 to 15 minutes in the morning, 4 to 5 days per week treated with wearing inserts.  He reported that he no longer wears the inserts but does wear athletic walking shoes for relief.  There was no dislocation or subluxation.  The limitation on his daily activities was foot pain that occurred late at night and early in the morning if standing all day.  Examination of the left foot revealed objective evidence of pain on use.
The above evidence reflects that plantar fasciitis is symptomatic and resolving all doubt in the Veteran's favor, an initial 10 percent rating is warranted.  There is no basis for assigning a higher rating under Diagnostic Code 5279 as this is the highest schedular rating.  The symptoms do not more nearly approximate severe pes planus, as there is no showing of deformity or callosities.  There is also no evidence of weak foot, claw foot, hallux valgus, hallux rigidus, hammertoe, malunion of the tarsal or metatarsal bones, or other foot injuries.  The disability is not analogous to moderately severe residuals of a foot injury as remaining function is quite good.  

Increased Rating for Left Thumb

The Veteran was assigned a noncompensable rating for residuals of a left thumb injury with small hardware in place in September 2008.  After he timely appealed, the RO awarded a 10 percent rating effective June 2, 2008.

The Veteran's left thumb disability is rated under 38 C.F.R. § 4.71a, DC 5024-5228, applicable to Ankylosis or Limitation of Motion of Single Digits of the Hand, and rated by analogy to tenosynovitis.  38 C.F.R. § 4.71a, DC 5024.  Diseases rated under DC 5024 are rated based on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  DC 5003 provides that arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When such limitation of motion is noncompensable, a rating of 10 percent is warranted for limitation of motion.  The Veteran is receiving a 10 percent rating for such limitation of motion.

The diagnostic codes applicable to the hand and wrist are DCs 5214 through 5230.  Ratings higher than 10 percent under these diagnostic codes require unfavorable ankylosis of the thumb, under DC 5224, or limitation of motion of the thumb with a gap of more than two inches between the thumbs and the fingers with the thumb attempting to oppose the fingers under DC 5228.  There is no evidence of such limitation of motion of the thumb or ankylosis.  On the April 2008 and June 2015 VA hand and finger Disability Benefits Questionnaires (DBQs), the Veteran reported functional loss and denied currently having pain and flare-ups, however reported that left thumb pain occurs with gripping, twisting, lifting, opening jars, lifting weights, and prolonged writing.  Specifically during the April 2008 and June 2015 VA examinations, the Veteran endorsed symptoms of intermittent stiffness and pain that was aggravated with lifting and movement.  There was normal range of motion of the digits, grip strength was also normal and there was no gap from fingertip to palmar proximal transverse crease.  There was also no indication of ankylosis on VA examination in June 2015.  Motion of the left thumb was normal; there was no gap between the thumb and the proximal transverse crease of the hand.  The Veteran was able to do repetitive motion. It reportedly had little effect on his job as a fireman; he compensated by using his right hand more often.  There is thus no basis for an initial rating higher than 10 percent under the applicable diagnostic codes.

The Veteran argued in his substantive appeal that he had limited range of motion, stiffness, and pain in the thumb, especially after lifting heavy objects, on repetitive use, writing, and during cold weather.  These symptoms do not warrant a rating higher than 10 percent under any potentially applicable diagnostic code.  Considering the exhibited mild function loss, no more than a minimal compensable evaluation is warranted.  

For the foregoing reasons, an initial 10 percent rating for left foot plantar fasciitis is warranted, and the preponderance of the evidence reflects that the Veteran's symptoms of left thumb disability have not more nearly approximated the criteria for higher initial rating in excess of 10 percent.  The benefit-of-the-doubt doctrine is therefore not for application in this regard.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3, 4.7.

III. Extraschedular

Consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has symptoms not listed in the applicable criteria; including pain and tenderness.  There is no evidence or argument, however, that these symptoms have caused marked interference with employment, i.e., beyond that contemplated by the assigned ratings including the higher ratings granted above.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  The June 2015 hand and finger DBQ reflects that the Veteran's occupation is fireman and that he uses his minor right hand more at work, which causes him to work at a slower pace and the June 2015 foot DBQ notes the Veteran denied any functional limitations due to the left foot.  Neither post-service medical records, the Veteran in his lay statements, nor the Veteran's representative have contended that any of the disabilities above have caused a degree of interference with employment that would be considered marked.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran and his representative have argued specifically for higher schedular ratings, some of which have been granted.  Therefore, referral for consideration of an extraschedular rating for is not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

An initial higher rating of 10 percent for left foot plantar fasciitis is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

An initial higher rating in excess of 10 percent for residuals of left thumb injury is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


